Citation Nr: 1233939	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  10-11 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for right acromioclavicular degenerative joint disease (hereinafter "right shoulder DJD").

2.  Entitlement to an evaluation in excess of 20 percent disabling for musculoligamentous strain of the left knee with moderate tricompartmental degenerative joint disease, status post arthroscopy (hereinafter "left knee DJD status post arthroscopy").

3.  Entitlement to a compensable rating for scars, left knee.


REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1956 to August 1958.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2009 and August 2009 rating decisions of the Department of Veterans Affairs (VA) regional office (RO) located in Lincoln, Nebraska.

In August 2011, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in Lincoln, Nebraska.  A transcript of the proceeding has been associated with the claims file.

The issues of entitlement to service connection for right shoulder DJD and entitlement to a compensable rating for left knee scars are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's left knee DJD status post arthroscopy is manifested by painful motion, locking, and limitation of flexion to 90 degrees and extension to zero degrees, but not by objective evidence of recurrent subluxation, instability, or ankylosis.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent disabling for a left knee DJD status post arthroscopy have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5258 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim for a higher evaluation, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2011).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2011).

With regard to the Veteran's increased rating claim, the Board finds that a VCAA letter dated January 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011).  The notice letter informed the Veteran of what the evidence must show to establish entitlement to an increased evaluation, described the types of evidence that the Veteran should submit in support of his claim, and what types of evidence VA would obtain.

The January 2009 notice also explained how VA assigns disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board also concludes that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  All of the Veteran's relevant VA treatment records have been associated with the claims file.  The Veteran has not identified any outstanding treatment records for VA to obtain.  

VA's duty to assist generally includes the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); 38 C.F.R. § 3.327(a) (2011).

The Veteran was provided with VA examinations relating to his left knee in January 2009 and January 2010 (with a February 2010 addendum addressing left knee scars).  The VA examination reports reflect that the examiners reviewed the claims file, interviewed and examined the Veteran, and provided sufficient information to rate the Veteran's left knee disability under the applicable rating criteria.  There is no evidence that the Veteran's left knee disability has worsened since the last VA examinations in January 2009 and January 2010.  Based thereon, the Board finds that the VA examination reports are adequate upon which to base a decision with regard to the Veteran's claim.  See id.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Left Knee

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making a disability determination. See 38 C.F.R. § 4.1 (2011).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's left knee DJD status post arthroscopy is currently rated as 20 percent disabling under Diagnostic Code 5257, effective June 20, 2005.  See 38 C.F.R. § 4.71a (2011).  The Veteran seeks an increased rating.

Diagnostic Code 5257, Knee, Other Impairment, provides for evaluation of recurrent subluxation or lateral instability of the knee as 10 percent disabling when slight, a 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a (2011).  The Board observes that the words "moderate", "moderately severe", "marked," "pronounced," and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2011).  The Board observes in passing that "moderate" is generally defined as "of average or medium quality, amount, scope, range, etc."  See Webster's New World Dictionary 871 (1988).  "Severe" is generally defined as "of a great degree: serious." Id., 1078.  "Marked" is defined as "noticeable; obvious; appreciable; distinct; conspicuous."  Id. at 828.

The VA General Counsel has held that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (1997); VAOPGCPREC 9-98 (1998).  In VAOPGCPREC 9-98, the VA General Counsel further explained that when a Veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on X-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.  64 Fed. Reg. 52,376 (1999).  A separate rating for arthritis (in addition to Diagnostic Code 5257) could instead be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a (2011).  When, however, limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is generally for application.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).

For VA purposes, normal range of motion of the knee joint is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2011).

Diagnostic Code 5260, Leg, Limitation of Flexion, provides for evaluations as follows: flexion limited to 15 degrees (30 percent); flexion limited to 30 degrees (20 percent); flexion limited to 45 degrees (10 percent); and flexion limited to 60 degrees (0 percent).  38 C.F.R. § 4.71a (2011).

Diagnostic Code 5261, Leg, Limitation of Extension, provides for evaluations as follows:  extension limited to 45 degrees (50 percent); extension limited to 30 degrees (40 percent); extension limited to 20 degrees (30 percent); extension limited to 15 degrees (20 percent); extension limited to 10 degrees (10 percent); and extension limited to 5 degrees (0 percent).  38 C.F.R. § 4.71a, Diagnostic Code (2011).

Separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension), both currently codified under 38 C.F.R. § 4.71a, may be assigned for disability of the same joint.  See VAOPGCPREC 9-04 (2004).

Diagnostic Code 5258, Cartilage, Semilunar, Dislocated, provides a 20 percent rating for frequent episodes of locking, pain, and effusion. 38 C.F.R. § 4.71a (2011).

Diagnostic Code 5259, Cartilage, Semilunar, Removal, symptomatic, provides for a 10 percent rating.  38 C.F.R. § 4.71a (2011).

The VA General Counsel has also held that a rating under Diagnostic Code 5259, Cartilage, Semilunar, Removal (see also Diagnostic Code 5258, dislocated semilunar cartilage) already contemplates limitation of motion, such that separate ratings for limitation of motion (e.g., Diagnostic Codes 5003, 5260, or 5261) would violate the regulatory prohibition against pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 9-98 (August 14, 1998).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability, incoordination, and instability.

The Veteran was provided with a VA examination in January 2009.  The examination report reflects that the Veteran reported experiencing pain, weakness, swelling, effusion, giving way, locking, fatigability, and lack of endurance in his left knee.  He reported taking Tylenol for treatment with a good response.  He reported experiencing flare-ups with prolonged walking of weight bearing.  The examiner noted the Veteran's history of injury in service and post-service arthroscopic surgery at a private facility in 1983.  Physical examination revealed no ankylosis, range of motion to 105 degrees of flexion and zero degrees of extension (see final ROM chart), the varus/valgus medial and collateral ligaments were normal, the anterior and posterior cruciate ligaments were normal, and McMurray's test was negative.  The examiner noted that there was no objective evidence of edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement, or guarding of movement.  After the final range of motion, however, the examiner noted that there was evidence of fatigue and lack of endurance.  The examiner recorded a diagnosis of musculoskeletal strain left knee with moderate tricompartmental DJD.  The examiner also noted that the Veteran was retired but was prescribed daily walking exercises, which caused flare-ups at the end of these walks.

The January 2010 VA examination report reflects that the Veteran reported that his left knee had become more painful and sore, that he sleeps with a pillow between his knees, and that he took Tylenol for pain relief.  He reported that walking on uneven ground made it worse, as well as prolonged standing.  He reported no falls.  The examiner's summary of the Veteran's reported symptoms includes stiffness and tenderness, but no instability, giving way, weakness, or incoordination.  The Veteran reported that he was able to stand for 15 to 30 minutes or walk one to three miles.  Physical examination revealed a normal gait, no evidence of abnormal weight bearing, tenderness and pain, crepitation, clicks or snaps, and subpatellar tenderness, but no instability or dislocation.  The examiner added that there was a meniscal abnormality, and locking in that regard was noted.  Range of motion of flexion to 90 degrees and extension to zero degrees was recorded.  Objective evidence of pain with repetitive motion was noted.  A diagnosis of moderate tricompartmental DJD, status post arthroscopy, was recorded.  It was noted that the Veteran was retired, but nevertheless, that the impact on his occupational activities was decreased mobility and pain.  A moderate affect on his ability to do chores, exercise, sports and recreation was also noted.

The Board also acknowledges several VA treatment records in the claims file dated through January 2010.  The Board notes, however, that these records do not reflect any recent treatment for the Veteran's left knee disability.

In this case, the Board has considered whether another rating code would be more appropriate than the one used by the RO (Diagnostic Code 5257).  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  By way of background, the Board notes that the November 2005 rating decision that granted service connection for the Veteran's left knee condition assigned a 20 percent rating for instability under Diagnostic Code 5257 based in part on an October 2005 VA examination report that reflects objective findings of instability.  The Veteran filed a claim for an increased evaluation in December 2008.  As noted above, the January 2009 and January 2010 VA examination reports reflect that there were no objective findings of no instability.  The January 2009 examiner further noted that the varus/valgus medial and collateral ligaments were normal, and the anterior and posterior cruciate ligaments were normal.  As shown above, the weight of the evidence is against a finding of severe recurrent subluxation or lateral instability as contemplated by a higher rating under Diagnostic Code 5257.  On the contrary, the objective evidence does not show any current recurrent subluxation or lateral instability.    

The Board notes that he July 2009 rating decision acknowledged that because no instability was shown on the recent VA examination, the Veteran no longer met the criteria for a 20 percent rating under Diagnostic Code 5257.  Nevertheless, the July 2009 rating decision continued the Veteran's 20 percent rating, noting that sustained improvement had not been established.  See 38 C.F.R. § 3.344(a) (2011).  A subsequent August 2009 rating decision likewise continued the 20 percent rating under Diagnostic Code 5257.

The Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2Vet. App. 625, 629 (1992).

As noted above, the January 2009 and January 2010 VA examination reports reflect there were no objective findings of instability in the Veteran's left knee, which findings the Board finds to be the most probative evidence of record with regard to whether the Veteran's left knee disability is manifested by symptoms of instability based on the examiner's medical expertise.  The Board further adds that the Veteran did not report any instability to the January 2010 VA examiner, and at the Board hearing, he only reported pain and popping (albeit he reported that he recently almost fell as a result).  Therefore, in light of the findings on the most recent VA examination of crepitation, clicking or snaps, and a meniscal abnormality with locking, as well as the Veteran's reported symptoms of pain and popping at the hearing, the Board finds that the Veteran's left knee DJD, status post arthroscopy, is more appropriately evaluated under Diagnostic Code 5258, cartilage, dislocated, which diagnostic code provides a rating no greater than the 20 percent rating assigned.  The Board notes that consideration of this diagnostic code does not trigger VA's obligations under 38 C.F.R. § 3.105(e) as it does not result in a reduction of the Veteran's rating for his left knee disability.

The Board has considered whether the Veteran would be entitled to a higher rating under any other rating criteria.  Because the Veteran's right knee does not have limitation of flexion to 45 degrees or limitation of extension to 10 degrees, he is not entitled to a compensable rating under either Diagnostic Code 5260 or 5261.  Accordingly, assignment of separate compensable evaluations based on limitation of motion is not warranted.  There is no evidence of ankylosis, such that a rating under Diagnostic Code 5256 (ankylosis, knee) is not warranted.  A rating under Diagnostic Code 5259 is not warranted because there is no evidence of dislocated or removed knee cartilage.

Therefore, for the reasons explained above, the Board concludes that the Veteran's left knee DJD status post arthroscopy disability picture more nearly approximates the criteria for a 20 percent rating for the entire period on appeal; the assignment of staged ratings is not for application.

Extraschedular Consideration

In reaching this conclusion, the Board also has considered whether the Veteran is entitled to a greater level of compensation for the disability at issue on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected left knee DJD status post arthroscopy is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology. 

Rice v. Shinseki

Finally, the Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Veteran has never asserted, however, that his left knee DJD status post arthroscopy totally prevents him from obtaining or maintaining any form of substantially gainful employment.  For this reason, the Board finds Rice inapplicable.


ORDER

Entitlement to an evaluation in excess of 20 percent disabling for left knee DJD, status post arthroscopy, is denied.


REMAND

Right Shoulder DJD

The Veteran served on active duty in the Army from August 1956 to August 1958.  He claims that he has right shoulder DJD that had its onset in service.  After a thorough review of the claims file, the Board finds that, unfortunately, a remand is necessary before a decision may be made on this claim.

At the Board hearing, he testified that during his active service he performed 20 to 25 parachuting jumps at Ft. Bragg in North Carolina when he was assigned to the 82nd Airborne Division.  He testified that on one occasion, he hit his right shoulder on the plane or the ground (he could not recall which) and hard rolled onto it when he landed rather than landing on the balls of his feet.  See Transcript at 3-4, 9.  The Board acknowledges that the Veteran's DD Form 214 reflects that he is the recipient of a parachutist badge.  The Veteran testified that he has experienced continued symptoms of pain since service.  See Transcript at 10, 15-16.

In cases where a claimant's service records were lost or destroyed, VA has a "heightened" duty to assist the claimant by advising him to submit alternative forms of evidence supporting the claim and assisting the claimant in obtaining this alternative evidence.  Washington v. Nicholson, 19 Vet.App. 362, 370 (2005); Dixon v. Derwinski, 3 Vet.App. 261, 263 (1992).

In June 2005, relating to another claim, the RO requested copies of the Veteran's service treatment records from NPRC relating to his active service in the Army from 1956 to 1958.  In July 2005, NPRC replied that the Veteran's service treatment records were fire-related.  In September 2005, the RO requested that the Veteran submit a Form 13055, which the Veteran completed and returned to the RO.  The Veteran also submitted a copy of his July 1958 separation examination report, which was negative for any right shoulder complaints.  In October 2005, the RO prepared a formal finding of the unavailability of the Veteran's service treatment records.  The Board also notes that in January 2009, relating to another claim, the RO requested copies of certain inpatient service treatment records from NPRC, and NPRC replied in May 2009 that all of the Veteran's inpatient treatment records (if any) would also be fire-related.  Subsequently, at the August 2011 Board hearing, the Veteran testified in passing that he served in the Army National Guard after his active service in the Army.  In light of the fact that the Veteran's service treatment records from his active service in the Army are fire-related and that he testified that he had subsequent service in the National Guard, and in light of VA's heightened duty to assist in this case, the Board finds that a remand is necessary to obtain copies of the Veteran's service treatment records from his service in the Army National Guard.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2011).

Left Knee Scars

The Veteran also claims entitlement to a compensable rating for scars associated with surgery performed on his service-connected left knee DJD.  After a thorough review of the claims file, unfortunately, the Board finds that this issue must be remanded before a decision may be made on the claim.

An August 2009 rating decision denied entitlement to a compensable rating to the Veteran's left knee scars.  The Veteran appealed herein.  After a January 2010 VA examination, with a February 2010 addendum, was obtained, the RO issued a July 2010 Supplemental Statement of the Case (SSOC) that separately adjudicated the issue of entitlement to a compensable rating for the Veteran's left knee scars.  The Board notes, however, that the July 2010 SSOC did not provide the Veteran with "a summary of the applicable laws and regulations, with appropriate citations, and a discussion of how such laws and regulations affect the determination" concerning his claim.  Based thereon, the Board finds that a remand is necessary so that the Veteran may be provided with the requisite notice of the laws and regulations pertaining to his claim for a compensable rating for his left knee scars.  

Accordingly, the case is REMANDED for the following action:

1.  Request copies of the Veteran's service treatment records from all appropriate sources relating to his service in the National Guard after his active service in the Army.  If necessary, request that the Veteran identify his dates of service in the National Guard and his unit of assignment.  Associate all records received with the claims file.  If any of these records are found to be unavailable, please note such in the claims file.

2.  Readjudicate the issue of entitlement to a compensable evaluation for left knee scars.  In that regard, provide in the SSOC notice of the applicable laws and regulations relating to ratings for scars, and explain to the Veteran how these provisions apply to his claim.

3.  After the aforementioned development has been completed, perform any additional development necessary, and then readjudicate the Veteran's claims.  If the Veteran's claims remain denied, he should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2011).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


